Title: Orderly Book, 19 October 1758
From: Washington, George
To: 



[19 October 1758]

Camp at Muddy Run Thursday Octr 19th 1758
Parole Denmark
Order of March to be Observd by the Troops with the Artillery.
1 Corporal and 6 Woodsmen to be advanced 2 or 3 hundred Yards before the Picquit to march in one line abreast Crossing the road at as great a Distance as they can see one another, the Pickt to Consist of 1 Sub. 2 Serjts 2 Corporals & 20 Men, the Baggage next.
The first Division to be Composd of the Virginians & to follow

next the Baggage each piece of Ordinance & Amunition waggs. to have 2 Men one on each Side to Serve as Flank Guards.
The Second Division to Consist of the Pensilvs. and to March in the rear of the Waggons, a Serjt and 12 Men 50 Yards in the Rear of the 2d divisn and a Corporal and 4 Woods Men to follow them at the distance of 100 Yards.
The Troops with the Artillery to be in readiness to March to Morrow morning by Sun Rise.


Detail for Guards
C.
S.
S.
C.
P.


1 V.
1

2
2
44


Pens.

1
2
2
25



1
1
4
4
69


for the Picquit







1 V.

1
1
1
27


Pens.
1
0
1
1
21



1
1
2
2
48


Cow Guard







1 Virgs.




5


Pens.



1
3






1
8


